Order filed October 30, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00788-CV
                                   ____________

  EXERGY DEVELOPMENT GROUP OF IDAHO, LLC AND JAMES T.
                   CARKULIS, Appellants

                                            V.

HIGH POWER ENERGY, LLC, BLUE RENEWABLE ENERGY, LLC AND
         BLACK MOUNTAIN FINANCIAL, CORP, Appellees


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-67104

                                    ORDER

      The notice of appeal in this case was filed by appellant James T. Carkulis
acting pro se on September 29, 2014. To date, the filing fee of $195.00 has not
been paid. No evidence that appellant James T. Carkulis has established indigence
has been filed. See Tex. R. App. P. 20.1.
      No counsel has made an appearance on behalf of Exergy Development
Group of Idaho, LLC in this appeal. Only a licensed attorney can appear and
represent a corporation in litigation. See Kunstoplast of Am. v. Formosa Plastics
Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996). James T. Carkulis is not an
attorney and cannot represent the corporate party in his pro se capacity. See Dell
Dev. Corp. v. Best Indus. Uniform Supply Co., Inc., 743 S.W.2d 302 (Tex. App.—
Houston [14th Dist.] 1987, writ denied).

      Therefore, the court issues the following orders.

      Appellant James T. Carkulis is ordered to pay the filing fee in the amount of
$195.00 to the clerk of this court on or before November 17, 2014. See Tex. R.
App. P. 5. If appellant fails to timely pay the filing fee in accordance with this
order, the appeal will be dismissed.

      In addition, the corporation is requested to obtain counsel to represent it in
this appeal and to file a notice of appearance on or before November 17, 2014. If
Exergy Development Group of Idaho, LLC fails to obtain counsel its appeal will
be dismissed for want of prosecution.



                                        PER CURIAM